Appeals from an order of Family Court, Chautauqua County (Claire, J.), entered September 19, 2000, adjudging that respondents had neglected their child.
It is hereby ordered that said appeals be and the same hereby are unanimously dismissed without costs.
Memorandum: In this proceeding commenced pursuant to Family Court Act article 10, respondents each appeal from an order of fact-finding and disposition adjudging that respondents had neglected their daughter Raychael L.W. and placing her in the care and custody of petitioner. During the pendency of these appeals, Family Court entered an order pursuant to Social Services Law § 384-b terminating respondents’ parental rights with respect to the child on the ground of permanent neglect, transferring the guardianship and custody of the child to petitioner, and freeing the child for adoption. Respondents have each appealed from that order also. In the parallel proceeding, we are determining those appeals to be without merit and are affirming that order (Matter of Raychael L.W. [appeal No. 2], 298 AD2d 930). That disposition renders moot these appeals from the order entered in the neglect proceeding (see Matter of Yusef M., 276 AD2d 330, lv dismissed 96 NY2d 792; cf. Matter of James M., Jr. v Linda M., 250 AD2d 684, appeal dismissed 92 NY2d 918; see generally Matter of Mary B., 190 AD2d 1099). Present — Pigott, Jr., P.J., Green, Hurl-butt, Kehoe and Lawton, JJ.